Case 6:18-cv-01237-WWB-GJK Document 80 Filed 02/12/19 Page 1 of 3 PageID 974



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


CLASSIC SOFT TRIM, INC. and
ROADWIRE, LLC,

                       Plaintiffs,

v.                                                        Case No: 6:18-cv-1237-Orl-40GJK

ROSS ALBERT, KATZKIN LEATHER,
INC. and CLEARLIGHT PARTNERS,
LLC,

                       Defendants.
                                            /

        SECOND AMENDED CASE MANAGEMENT AND SCHEDULING ORDER 1

                                   PLEASE TAKE NOTE
 All parties must thoroughly review the contents of this order, which shall govern all
 proceedings in this action, unless subsequently modified by written order for good cause
 shown.

          Having considered the Case Management and Scheduling Order, the Court enters

this Amended Case Management and Scheduling Order:

    ClearLight and Katzkin to file motion under Fed. R. Civ.             FEBRUARY 12, 2019
    P. 12
    Plaintiffs to file oppositions to Defendants’ Rule 12                    MARCH 12, 2019
    motions
    Mandatory Initial Disclosures                                              JUNE 28, 2019

    Certificate of Interested Persons and Corporate                                Completed
    Disclosure Statement

    Motions to Add Parties or to Amend Pleadings                               JUNE 28, 2019


1   Correcting only Plaintiffs’ expert report deadline.
Case 6:18-cv-01237-WWB-GJK Document 80 Filed 02/12/19 Page 2 of 3 PageID 975




 Disclosure of Expert Reports
                                                  Plaintiff:    FEBRUARY 21, 2020
                                                Defendant:         MARCH 20, 2020
 Discovery Deadline                                                 APRIL 24, 2020
 The parties are advised that the pendency of a
 dispositive motion, such as a motion to dismiss or for
 summary judgment, does not stay the deadline for
 completion of discovery. Parties who elect to forego
 discovery on the merits of any claim or defense due to
 the pendency of a dispositive motion or for any other
 reason, without leave of Court, will not be entitled to an
 extension of the deadlines set forth in this order.
 Dispositive Motions, Daubert, and Markman Motions                   MAY 29, 2020
 Meeting In Person to Prepare Joint Final Pretrial             SEPTEMBER 14, 2020
 Statement. Parties shall disclose to each other, in
 writing, whether any trial witness will be appearing live
 at trial, or via deposition designation. Parties shall be
 bound by their disclosures, which shall be
 incorporated into the Court’s Final Pretrial Order.
 Joint Final Pretrial Statement (including a single set of     SEPTEMBER 30, 2020
 jointly-proposed Jury Instructions and Verdict Form,
 Voir Dire Questions, Witness Lists, Exhibit Lists with
 Objections on Approved Form, Deposition
 Designations, and Trial Briefs). Also send Jointly-
 Proposed Jury Instructions and Verdict Form to
 Chamber’s email
 [chambers_flmd_Byron@flmd.uscourts.gov] in
 Microsoft Word® format and send all full deposition
 transcripts the parties intend to designate for use at
 trial to the Court on a CD or thumb drive.
 All Other Motions Including Motions In Limine and                OCTOBER 1, 2020
 Objections to Deposition Designations and Counter-
 Designations on approved form.
 (MULTIPLE MOTIONS IN LIMINE DISFAVORED. ALL
 REQUESTS TO LIMIT EVIDENCE MUST BE INCLUDED
 IN A SINGLE MOTION NOT TO EXCEED 25 PAGES
 WITHOUT PRIOR LEAVE OF COURT. RESPONSES
 LIMITED TO 20 PAGES WITHOUT PRIOR LEAVE OF
 COURT.)
 Objections to Counter-Designations                               OCTOBER 8, 2020
 Final Pretrial Conference                           Date:     NOVEMBER 17, 2020


                                          2
Case 6:18-cv-01237-WWB-GJK Document 80 Filed 02/12/19 Page 3 of 3 PageID 976




                                                    Time:                  3:00 p.m.
                                                   Judge:             Paul G. Byron
                                                                      Courtroom 4B
 Trial Term Begins                                               DECEMBER 1, 2020
                                                                        9:00 a.m.
 Estimated Length of Trial                                                1-3 weeks
 Jury / Non-Jury                                                                   Jury
 Mediation
                                                 Deadline:          MARCH 27, 2020

                                                 Mediator:         To be determined.
 Designated Lead Counsel shall contact
 opposing counsel and the mediator to            Address:
 reserve a conference date and shall file
 a Notice with the Court within 14 days
 of this Order advising of the date.

                                                Telephone:

 Designated Lead Counsel                    Attorney Name:      Douglas L. Mahaffey
 Pursuant to Local Rule 9.04(a)(3)                                   (949) 833-1400
 Lead Counsel Telephone Number



      All other provisions of the Case Management and Scheduling Order (Doc. 28)

continue to apply.

      DONE AND ORDERED in Orlando, Florida on February 12, 2019.




                                            3
